PER CURIAM.
The complaint as amended does not allege the performance of the conditions precedent to Plaintiff’s right to recover; nor does it allege that such performance was wrongfully prevented by the City; nor that the period from September 2, 1935, until July 15, 1938, was not a reasonable time within which to perform the conditions precedent; nor was the performance of the conditions precedent in any wise alleged or excused.
Any right in the Plaintiff to receive compensation was contingent under the contract, and the contract was so vague and indefinite as not to be enforcible against the City.
The order of the lower Court in dismissing the complaint is affirmed.